PER CURIAM.
Malik Sharife filed a Petition for Writ of Certiorari seeking review of the denial of his Petition for Writ of Habeas Corpus, in which he alleged that his confinement was illegal because he had never been committed to the custody of the Florida Department of Corrections. We deny the petition because his own attachments to his petition below conclusively refuted this claim. See also § 921.16(2), Fla. Stat. (1991). We do not reach any issue eon-cerning whether the State has violated the terms of the plea agreement or whether Sharife should be entitled to withdraw his plea. Those issues may only be raised through a Florida Rule of Criminal Procedure 3.850 claim in the sentencing court. See, e.g., Colon-Morales v. State, 743 So.2d 101 (Fla. 1st DCA 1999). Accordingly, our denial is without prejudice to Sharife to seek the appropriate remedy in the appropriate court.
ERVIN, MINER and BROWNING, JJ., CONCUR.